Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicants cited WO 2012/015581 in both the information disclosure statement of 9 May 2019 and in the information disclosure statement of 28 May 2020. The citation in the information disclosure statement of 28 May 2020 has a line drawn through it since it is a duplicate citation.
	The Officer Action from the Japanese Patent Office and JP 2016-534199 cited in the information disclosure statement of 1 October 2019 have been considered with respect to the provided English translations. JP 2011-12091 and JP 517464 cited in the information disclosure statement of 1 October 2019 have been considered with respect to the provided English abstracts.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 16 in figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 16 and 17.
	The claimed amounts of the manganese-free composite coating relative to the phosphor of formula (I) are not disclosed in the specification. Examples 16-19 are the only teachings in the specification as to the amount of coating and these examples teach coated phosphors have 5 wt% or 10 wt% as measured by XPS analysis. The taught amounts are not indicated as being relative to the phosphor of formula (I). Thus the specification fails to provide proper antecedent basis for the claimed subject matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are directed to lighting apparatus which the claims state is a backlight device. Paragraph [0052] of the specification teaches a backlight device is one that comprises the 
	It is suggested to rewrite these claims so they are to “a backlight device”.  For examples, it is suggested to rewrite claim 20 as “A backlight device comprising the lighting apparatus of claim 19” and to change the preamble of claim 21 to “The backlight device of according to claim 20” to overcome the rejection.
Allowable Subject Matter
	Claims 1-19 are allowable over e cited art of record.
Claims 20 and 21 would be allowable if rewritten or amended as suggested to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claimed process and the claimed coated phosphor particles are not taught or suggested by the cited art of record. The art either teaches a process with the first solution alone or phosphor particles coated with a compound of formula (II) such as in U.S. patents 8,057,706 and 8,252,613 and U.S. patent application publication 2014/0208055 or a process with the second solution alone or phosphor particles coated with an alkaline earth fluoride such as in U.S. patents 9,676,999 and 9,680,066 and U.S. patent application publication 2015/0061488. There is no teaching or suggestion in the art to combine these two processes so as to form a coating which comprises both a compound having formula (II) and an alkaline earth fluoride. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/9/21